SHAD STASTNEY AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made this 14th day of
August, 2013, between OptimizeRx Corporation, a Nevada corporation (the
“Company”) and Shad L. Stastney (“Employee”).

 

WHEREAS, the Company and Employee previously entered into an Employment
Agreement on January 14th, 2013 (the “Employment Agreement”); and

 

WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:

 

1.The following paragraph will be added to the Employment Agreement:

 

“Non-Competition

 

The Employee hereby accordingly agrees that, for the consideration stated herein
and other compensation payable to the Employee, during Employee’s employment
with the Company and continuing thereafter for a period of two (2) years,
Employee will not:

 

(a)Conduct or engage in (whether as an owner, principal, partner, member,
employer, employee, representative, distributor, officer, director or otherwise)
any business or enterprise (whether or not for profit) which offers or performs
services in direct competition with those services being offered, provided or
contemplated by the Company now or at any time during Employee’s employment by
the Company anywhere in the United States of America or any other geographic
area in which the Company is now or then conducting business.

(b)Divert, take away, solicit or interfere with, directly or indirectly, any
Company business from any investors, employees, customers, suppliers,
franchisees (current and prospective), trade or other patronage of the Company

 

The parties hereto hereby acknowledge and agree that the restrictions contained
in this Agreement are reasonable and necessary for the purpose of preserving for
the Company its business and goodwill and other proprietary rights. It is the
desire and intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement may be sought. Accordingly, to
the extent any provision hereof is deemed unenforceable by the limitation
thereon, the parties agree that the same shall, nevertheless, be enforceable to
the fullest extent permissible under the laws and public policies applied in
such jurisdiction in which enforcement is sought. Furthermore, if any particular
portion of this Agreement is adjudicated as invalid or unenforceable, such
portion shall be deleted and such deletion shall apply only with respect to the
operation of such portion in the particular jurisdiction in which such
adjudication is made. In the event of a breach or threatened breach by the
Employee of the provisions hereof, the Employee acknowledges that the remedy at
law would be inadequate and that the Company shall be entitled to an injunction
restraining Employee from such breach, in addition to monetary damages and any
other remedy provided by law.”

 

 

 



2.The paragraph entitled “Termination of Employment” shall be amended to read in
its entirety as follows:

“Termination of Employment

The term of this agreement shall be one year, and shall be deemed to be
automatically renewed for each year thereafter unless the Board of Directors
shall notify Employee of its intent not to renew at least 30 days prior to the
end of the initial term.”

 

3.The paragraph entitled “Severance Pay” shall be amended to read in its
entirety as follows:

“Severance Pay

If the Employee’s employment is terminated at any time by the Company with or
without cause, which termination shall be effective immediately upon the date of
delivery of written notice to Employee (or at such later date as otherwise
specified in such notice), the Company shall continue to pay to the Employee, as
severance pay, the Employee’s annual base salary for a period of twenty-four
(24) months following such termination, subject to the Employee’s compliance
with the terms and conditions of this Agreement.”

 

4.In all other respects, the remaining terms, covenants, conditions and
provisions of the Employment Agreement shall continue in full force and effect
to the extent provided in the Employment Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

  

OPTIMIZERx Corporation EMPLOYEE

By: /s/ David Lester

David Lester

Chief Operating Officer

By: /s/ Shad L. Stastney

Shad L. Stastney

 



2

 

